UPCHURCH, Chief Judge.
Although the offenses for which the defendant was convicted occurred in February of 1984, the trial court applied the guidelines effective July 1,1984, relying on State v. Jackson, 478 So.2d 1054 (Fla.1985). However, the United States Supreme Court has now overruled Jackson, holding that retrospective application of the revised guidelines is a violation of the ex post facto doctrine when the result is increased punishment. Miller v. Florida, — U.S. —, 107 S.Ct. 2446, 96 L.Ed.2d 351 (1987).
Accordingly, although defendant’s convictions are affirmed, since his sentences were adversely affected by the application of the amended guidelines, his sentences are reversed and remanded for resentenc-ing in conformity with Miller. Gollwitzer v. State, 509 So.2d 1373 (Fla. 5th DCA 1987).
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
DAUKSCH and ORFINGER, JJ., concur.